Citation Nr: 1329412	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  11-17 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1974 to April 
1977.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2009 rating 
decision of the U.S. Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which granted 
service connection for bilateral hearing loss, retroactively 
effective from July 30, 2009, the date of his new and 
material evidence claim.  The Veteran then submitted a 
timely Notice of Disagreement (NOD) in December 2009, 
appealing the initial disability rating assigned.  A 
subsequent rating decision in October 2010 denied the 
Veteran's increased rating claim.  The Veteran then 
perfected a timely appeal of the initial disability rating 
assigned.

In February 2012, the Veteran testified before the 
undersigned at a Board hearing held at the local RO (Travel 
Board hearing).  A copy of the hearing transcript has been 
associated with the claims file.

The Veteran's Virtual VA records were also reviewed and 
considered in preparing this decision.


FINDING OF FACT

Throughout his appeal, the Veteran's bilateral hearing loss 
has been manifested by Level XI hearing in the right ear and 
Level I hearing in the left ear.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for the Veteran's service-connected bilateral hearing loss 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 
(DC) 6100 (2012).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2012).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and, (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the Agency of Original 
Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board finds that the content requirements of a duty-to-
assist notice letter have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in August 2009 provided the Veteran with an 
explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letter also 
provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  This letter was 
provided prior to the initial RO adjudication of his claim.  
Thus, the Board finds that VA has no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.

The Veteran has been awarded an initial grant of service 
connection for bilateral hearing loss, and he seeks a 
compensable initial evaluation for that disability.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that 
was provided was sufficient to support a grant of the claim 
for service connection, that notice is legally sufficient, 
and VA's duty to notify in this case has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records (STRs) and 
pertinent treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
STRs and post-service VA treatment records have been 
obtained.  The claims file does not contain any evidence 
indicating that the Veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA) for his bilateral hearing loss.  At his Board hearing, 
the Veteran testified that he was currently on SSA 
disability benefits for his joint disabilities.  Therefore, 
the Board does not need to make an attempt to obtain these 
records.  The Veteran's Virtual VA claims file was also 
reviewed in preparing this decision.  The Board does not 
have notice of any additional relevant evidence that is 
available but has not been obtained.  

The Veteran has also been afforded VA examinations for his 
claim.  The record is adequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2012).  Here, the most recent VA 
compensation examination of the Veteran's bilateral hearing 
loss was in August 2010.  The report of that evaluation 
contains all findings needed to properly evaluate his 
disability.  38 C.F.R. § 4.2 (2012).  The evidence of record 
does not suggest that the Veteran's bilateral hearing loss 
has worsened.  Consequently, another examination to evaluate 
the severity of this disability is not warranted because 
there is sufficient evidence already of record to fairly 
decide this claim insofar as assessing the severity of the 
disability.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); 
Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

With regard to the VA examination of record, the Board calls 
attention to Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  In Martinak, the Court held that relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Id.  In this regard, the August 2010 
VA examiner specifically noted the Veteran's complaints that 
he has difficulty hearing in his occupational activities, 
but not in his usual daily activities.  The Board finds this 
statement adequately describes the functional effects of the 
Veteran's disability, as it demonstrates that the VA 
examiner elicited information from the Veteran about the 
effects of his disability.  Martinak, 21 Vet. App. at 455.

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional effects 
of a Veteran's hearing loss disability involves the 
potential application of 38 C.F.R. § 3.321(b) (2012) in 
considering whether referral for an extraschedular rating is 
warranted.  Specifically, the Court noted that, "unlike the 
rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does 
not rely exclusively on objective test results to determine 
whether a referral for an extraschedular rating is 
warranted.  The VA Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing disability 
on a Veteran's occupational functioning and daily 
activities] facilitates such determinations by requiring VA 
audiologists to provide information in anticipation of its 
possible application."  Id.  Therefore, the VA examination 
is not defective under Martinak.  21 Vet. App. at 455.    

Furthermore, the Veteran was afforded a Board hearing in 
February 2012.  A Board member has two duties at a 
hearing: (1) a duty to fully explain the issues still 
outstanding that are relevant and material to substantiating 
the claim, and (2) a duty to suggest that a claimant submit 
evidence on an issue material to substantiating the claim 
when the record is missing any evidence on that issue or 
when the testimony at the hearing raises an issue for which 
there is no evidence in the record.  See 38 C.F.R. § 
3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 
WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. 
Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the undersigned specifically noted 
the issue as "entitlement to an increased rating for 
bilateral hearing loss rated as 10 percent."  See Board 
hearing transcript, page 2.  The Veteran was assisted at the 
hearing by an accredited representative from the Veterans of 
Foreign Wars (VFW).  Id.  The representative noted the 
element of the claim that was lacking to substantiate the 
claim for benefits (namely, the service-connected bilateral 
hearing loss was getting worse and thus warranted an 
increased disability rating), and asked the Veteran 
questions regarding this element.  See Board hearing 
transcript, pages 3-4, 7-10.  The undersigned then explained 
to the Veteran that the hearing loss disability rating is 
determined by entering his current audiogram results into a 
specific formula.  See Board hearing transcript, pages 21-
22.  The undersigned also asked questions to ascertain 
whether the Veteran had submitted evidence in support of 
this claim, and to identify any pertinent evidence not 
currently associated with the claims folder that might have 
been overlooked or was outstanding that might substantiate 
the claim.  See Board hearing transcript, pages 13-17.  
Moreover, neither the Veteran nor his representative has 
asserted that VA failed to comply with the hearing 
requirements, nor identified any prejudice in the conduct of 
the Board hearing.  By contrast, the hearing focused on the 
element necessary to substantiate the claim, and the 
Veteran, through his testimony, demonstrated that he had 
actual knowledge of the element necessary to substantiate 
his claim for benefits.  As such, the Board finds that the 
undersigned complied with the aforementioned hearing duties, 
and that any error in notice provided during the Veteran's 
hearing constitutes harmless error.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim.  Therefore, 
no further assistance to the Veteran with the development of 
evidence is required.

Increased Rating

Disability evaluations are determined by the application of 
a schedule of ratings that is based on the average 
impairment of earning capacity in civil occupations.  See 38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  The assignment of a particular DC is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider which 
DC or codes are most appropriate for application in the 
Veteran's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

At the outset, the Board observes that the Veteran expressed 
his timely disagreement with the November 2009 rating 
decision that granted him service connection for his 
bilateral hearing loss.  As such, the Veteran appealed the 
initial evaluation assigned and the severity of his 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing impairment are to be derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  VA regulations require that an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  38 C.F.R. § 4.85.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.




















(CONTINUED ON THE NEXT PAGE)
 
 
38 C.F.R. § 4.85.

In addition, 38 C.F.R. § 4.86 specifies two exceptional 
patterns of hearing impairment.  The first exceptional 
pattern exists when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  In 
this circumstance, the rating specialist must determine the 
auditory acuity level for each ear from either Table VI or 
Table VIA, whichever results in the higher level.  Id.  The 
second exceptional pattern exists when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  In 
this instance, the auditory acuity level for each ear will 
be selected from either Table VI or Table VIA, whichever 
results in the higher level.  Id.  Then, that level would be 
elevated to the next higher level.  Id.  

Facts and Analysis

The Veteran is currently in receipt of a 10 percent 
evaluation for his bilateral hearing loss under DC 6100.  
38 C.F.R. §§ 4.85, 4.86.

In October 2009, the Veteran was provided a VA audiological 
examination.  The examination revealed the following 
puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
10
25
40
40
29
RIGHT
65
85
85
85
80

Using the Maryland CNC test, the speech recognition score 
for the right ear was 28 percent, and the speech recognition 
score for the left ear was 96 percent.  

Applying the results of the October 2009 VA examination, the 
puretone threshold results for the right ear represents an 
exceptional pattern of hearing loss, since the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIA, whichever results in the 
higher auditory acuity level.  38 C.F.R. §§ 4.85, 4.86.  
Under Table VIA, a puretone threshold average of 80 in the 
right ear will result in Level VII hearing in the right ear.  
Conversely, under Table VI, a puretone threshold average of 
80 and a speech discrimination score of 28 in the right ear 
will result in Level XI hearing.  For purposes of rating the 
Veteran's disability, the Board will use the Level XI 
hearing in the right ear, since this rating is more severe 
than the rating of Level VII hearing.  38 C.F.R. §§ 4.85, 
4.86.  

Based on the October 2009 examination results, the left ear 
does not present with any exceptional hearing loss under 
38 C.F.R. § 4.86.  Thus, under Table VI, a puretone 
threshold average of 29 and a speech discrimination score of 
96 will result in Level I hearing in the left ear.  
38 C.F.R. § 4.85.

Applying these results to the Table VII chart, Level XI 
hearing for the right ear combined with a Level I hearing 
for the left ear warrants a 10 percent rating, based on the 
October 2009 VA examination results.  

In August 2010, the Veteran was afforded another VA 
audiological examination.  The examination revealed the 
following puretone thresholds, in decibels:



HERTZ




1000
2000
3000
4000
Average
LEFT
15
30
45
45
34
RIGHT
70
90
95
100
89

Using the Maryland CNC test, the speech recognition score 
for the right ear was 36 percent, and the speech recognition 
score for the left ear was 96 percent.  

Applying the results of the August 2010 VA examination, the 
puretone threshold results for the right ear represents an 
exceptional pattern of hearing loss, since the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more.  38 
C.F.R. § 4.86(a).  Therefore, the right ear must be 
evaluated under Table VI or VIA, whichever results in the 
higher auditory acuity level.  38 C.F.R. §§ 4.85, 4.86.  
Under Table VIA, a puretone threshold average of 89 in the 
right ear will result in Level VIII hearing in the right 
ear.  Conversely, under Table VI, a puretone threshold 
average of 89 and a speech discrimination score of 36 in the 
right ear will result in Level X hearing.  For purposes of 
rating the Veteran's disability, the Board will use the 
Level X hearing in the right ear, since this rating is more 
severe than the rating of Level VIII hearing.  38 C.F.R. 
§§ 4.85, 4.86.  

Based on the August 2010 examination results, the left ear 
does not present with any exceptional hearing loss under 
38 C.F.R. § 4.86.  Thus, under Table VI, a puretone 
threshold average of 34 and a speech discrimination score of 
96 will result in Level I hearing in the left ear.  
38 C.F.R. § 4.85.

Applying these results to the Table VII chart, Level X 
hearing for the right ear combined with a Level I hearing 
for the left ear warrants a 10 percent rating, based on the 
August 2010 VA examination results.  

The VA treatment records in the claims file do not provide 
contrary results to those discussed above.  Thus, based on 
the VA examinations and the VA treatment records, the Board 
finds that the Veteran is not entitled to an initial 
disability rating in excess of 10 percent for his service-
connected bilateral hearing loss.  38 C.F.R. §§ 4.85, 4.86, 
DC 6100.  

In forming this decision, the Board has considered the lay 
statements of record from the Veteran, his family, and his 
friends.  The Board notes that in adjudicating a claim, the 
competence and credibility of the lay statements must be 
considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-
69 (2005).  The Board acknowledges that the Veteran, and his 
family and friends, are competent to give evidence about 
what they observe or experience.  For example, the Veteran 
is competent to report that he experiences certain symptoms, 
such as difficulty hearing, and he is credible in this 
regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
However, the competent and credible lay statements arguing 
that the Veteran's bilateral hearing loss is worse than the 
assigned rating, however, are outweighed by the competent 
and credible medical examinations that evaluated the true 
extent of impairment based on objective data coupled with 
the lay complaints.  The VA examiners have the training and 
expertise necessary to administer the appropriate tests for 
a determination of the type and degree of the impairment 
associated with the Veteran's complaints.  Indeed as stated 
above, disability ratings for hearing impairment are derived 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned after audiometry evaluations 
are rendered.  For these reasons, greater evidentiary weight 
is placed on the physical examination findings.  

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings (i.e., separate ratings for separate periods of time 
based on the facts found).  See Fenderson, 12 Vet. App. at 
125-26.  The Veteran, however, has not met the requirements 
for a higher rating at any time since the effective date of 
his award, so the Board may not stage his rating because his 
worst hearing, Level I in the left ear and XI in the right 
ear, warrants a rating no higher than the current 10 percent 
evaluation during the entire period at issue.

For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim - in turn meaning 
there is no reasonable doubt to resolve in his favor and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2012); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Extraschedular Evaluation

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluation for the 
service-connected disability is inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
Veteran's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate the Veteran's disability picture and 
that picture has attendant thereto related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2012).

Here, at the October 2009 VA examination and at his Board 
hearing, the Veteran reported that his hearing loss affects 
his ability to communicate with people.  The August 2010 VA 
examiner specifically noted the Veteran's complaints that he 
has difficulty hearing in his occupational activities, but 
not in his usual daily activities.  The Veteran has not 
described exceptional or unusual features associated with 
his hearing loss.  There is no doubting the Veteran's 
symptoms cause some impairment in his functioning and 
capacity.  However, the extent of his impairment is 
adequately contemplated by the rating criteria, which 
reasonably describe the effects of his disability.  The 
Board notes that the decibel loss and speech discrimination 
ranges designated for each level of hearing impairment in 
Tables VI and VIA were chosen in relation to clinical 
findings of the impairment experienced by veterans with 
certain degrees and types of hearing disability.  In support 
of this finding, the Board points to the regulatory history 
of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating 
criteria for hearing loss were last revised, effective June 
10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In 
forming these revisions, VA sought the assistance of the 
Veteran's Health Administration (VHA) in developing criteria 
that contemplated situations in which a veteran's hearing 
loss was of such a type that speech discrimination tests may 
not reflect the severity of communicative functioning these 
veterans experienced or that was otherwise an extreme 
handicap in the presence of any environmental noise, even 
with the use of hearing aids.  VHA had found through 
clinical studies of veterans with hearing loss that when 
certain patterns of impairment are present, a speech 
discrimination test conducted in a quiet room with 
amplification of the sounds does not always reflect the 
extent of impairment experienced in the ordinary 
environment.  The decibel threshold requirements for 
application of Table VIA were based on the findings and 
recommendations of VHA.  The intended effect of the revision 
was to fairly and accurately assess the hearing disabilities 
of veterans as reflected in a real life industrial setting.  
59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board 
finds that functional impairment due to hearing loss that is 
compounded by background or environmental noise is a 
disability picture that is considered in the current 
schedular rating criteria.  Therefore, the Veteran's 
struggle to comprehend verbal conversations and other noises 
is a factor contemplated in the regulations and rating 
criteria as defined.  Accordingly, the Board determines that 
the Veteran's complaints of hearing difficulty have been 
considered under the numerical criteria set forth in the 
rating schedule.  In short, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology.  
As the Board finds that the Veteran's disability picture is 
contemplated by the rating schedule, the inquiry ends and 
the Board need not consider whether the disability picture 
exhibits other related factors such as marked interference 
with employment and frequent periods of hospitalization.  
Accordingly, referral for consideration of an extraschedular 
rating is not warranted.

Finally, the Board also recognizes that the Court has 
clarified that a claim for a total disability rating based 
on individual unemployability (TDIU) due to service-
connected disabilities exists as part of a claim for an 
increase (whether in an original claim or as part of a claim 
for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  A TDIU claim is considered reasonably raised when a 
Veteran submits medical evidence of a disability, makes a 
claim for the highest rating possible, and submits evidence 
of service-connected unemployability.  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  While the 
Veteran reported that his bilateral hearing loss impacted 
his occupational activities, he did not definitively contend 
that his bilateral hearing loss rendered him unemployable 
and the evidence does not otherwise suggest that this is the 
case.  Rather, in response to the question of whether the 
Veteran had lost any jobs due to his hearing, the Veteran 
replied, "Well, I feel like I have.  But I can't-I can't 
prove it, I mean. . . .  They either make it so hard on ya 
you quit or they find, uh, loophole around the rules to get 
you out."  Indeed, at his Board hearing, the Veteran 
testified that he was currently unable to work and on SSA 
disability benefits for his joint disabilities, and not for 
his bilateral hearing loss.  Thus, for these reasons, the 
Board finds that a claim for TDIU has neither been raised by 
the Veteran nor by the record in regard to the rating issue 
before the Board.



ORDER

An initial disability rating in excess of 10 percent for the 
Veteran's service-connected bilateral hearing loss is 
denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


